Citation Nr: 0519005	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for acute lumbar strain 
with herniated disc, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, March 1987 to March 1989, and from November 1990 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas.  This case was before the Board in 
November 2003 and was remanded for the purpose of affording 
the veteran a VA spine examination.


FINDING OF FACT

The veteran's low back disability results in no more than 
severe symptoms of intervertebral disc syndrome with 
recurring attacks with intermittent relief; the veteran's low 
back disability does not result in incapacitating episodes 
having a total duration of at least six weeks, and there is 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for acute lumbar strain with herniated disc have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293 (2002), 
Diagnostic Code 5293 (2003); Diagnostic Codes 5242, 5243 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, a letter sent to 
the veteran dated in March 2004 specifically notified the 
veteran of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether the veteran or VA bore the burden of 
producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the complete VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims.  In addition, VA examinations have been conducted 
for the purpose of assessing the severity of the veteran's 
service-connected low back disability.  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

In May 1992 the RO granted service connection for a low back 
disability and assigned a 40 percent disability rating.  A 
February 2005 rating decision granted service connection for 
decreased weakness and sensation of the left lower extremity, 
and assigned a 10 percent disability rating, effective 
January 28, 2002.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

As for the criteria in effect prior to September 23, 2002, 
the record does not support an evaluation in excess of 40 
percent for the veteran's low back disability.  There is no 
evidence (including from the three VA spine examinations 
dated in February 2002, April 2004, and December 2004 
undergone during the course of the appeal) that the veteran's 
intervertebral disc syndrome is pronounced with symptoms such 
as demonstrable muscle spasm or absent ankle jerk.  A July 
2002 MRI noted only moderate bilateral neural foraminal 
narrowing at L5-S1, and the most recent MRI (April 2004) 
noted that there was no evidence of focal disc herniation or 
nerve root impingement.  At his December 2004 VA examination 
the veteran himself noted that his pain (radiating) tended to 
be moderate.  As such, a higher rating under Diagnostic Code 
5293 (for the criteria in effect prior to September 23, 2002) 
is not warranted.

Under the revised Diagnostic Code 5293 (effective September 
23, 2002 through September 25, 2003), intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

On review of the claims folder, there is no evidence 
(including no indication of any symptoms that required bed 
rest prescribed by a physician) that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period (the criteria necessary to 
receive a rating of 60 percent).

As for the combination of the chronic orthopedic and 
neurological manifestations associated with the veteran's low 
back disability, the Board again notes that in February 2005 
the RO granted service connection for decreased weakness and 
sensation of the left lower extremity, and assigned a 10 
percent disability, effective January 28, 2002.  Based on the 
foregoing, an evaluation in excess of 40 percent is not 
warranted under the revised criteria effective from September 
23, 2002.

Under the criteria in effect beginning on September 26, 2003, 
the Board notes that a 50 percent disability rating may be 
assigned under the general rating formula (Diagnostic Code 
5242) when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Such an assignment cannot made, as the 
record clearly shows that the veteran maintains an active 
range of motion of the lumbar spine.  The veteran had flexion 
to 25 degrees on the December 2004 VA examination.

In sum, the Board finds that a rating in excess of 40 percent 
for the veteran's low back disability is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his low back 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating in excess of 40 percent for acute lumbar strain with 
herniated disc is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


